Citation Nr: 0513614	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for right otitis 
media, bilateral mastoiditis, currently evaluated as 10 
percent disabling. 

4.  Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO rating decision which denied 
service connection for schizophrenia, residual type, and for 
PTSD, and continued the noncompensable rating for bilateral 
hearing loss and the 10 percent rating for right otitis 
media, bilateral mastoiditis.  

In the April 2005 informal hearing presentation, the 
veteran's representative has claimed entitlement to service 
connection for tinnitus, claiming that tinnitus is part of 
the service-connected right otitis media, bilateral 
mastoiditis.  As this issue has not been addressed by the RO, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's schizophrenia was first shown more than one 
year after the veteran's separation from service, and is not 
shown to be related to that service.

2.  There is no competent medical evidence showing a current 
disability of PTSD.

3.  The veteran's right otitis media, bilateral mastoiditis, 
is not manifested by current suppuration or aural polyps. 

4.  The veteran has hearing level I in the right ear and 
hearing level I in the left ear. 


CONCLUSIONS OF LAW

1.  The veteran's schizophrenia was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Claimed PTSD was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  The criteria for a rating in excess of 10 percent for 
right otitis media, bilateral mastoiditis, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004).

4.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Schizophrenia

The veteran contends that his schizophrenia was caused by his 
active  military service.  Service medical records show no 
complaint of or treatment for schizophrenia or any other 
psychiatric disorder.  The first post-service evidence of any 
type of psychiatric disorder was in March 1969 when the 
veteran was hospitalized at the San Juan VA Medical Center 
(VAMC) for complaints of being nervous and having a severe 
headache, and he reported that the onset of his illness was 
three years prior.  The diagnosis was schizophrenic reaction, 
paranoid type, chronic, manifested by autism, bizarre 
aggressive behavior, ideas of persecution, ideas of 
reference, ambivalence, suicidal ideas, auditory and visual 
hallucinations, poor judgment and no insight.  Subsequent VA 
treatment records show that the veteran was variously 
diagnosed with schizophrenic reaction and schizophrenia.  

What is missing, however, is competent medical evidence 
linking the veteran's schizophrenia to his active service.  A 
review of VA treatment records shows that no physician has 
linked schizophrenia to service.  The only evidence that 
addresses this issue is the VA examination in April 2002, in 
which "schizophrenic disorder, residual type, depressed" 
was diagnosed and the examiner opined that the veteran's 
present neuropsychiatric condition had absolutely no 
relationship to his military service.  Although the veteran 
has contended his schizophrenia is related to his service, he 
is a layperson and does not have the expertise to opine 
regarding medical etiology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). 
Since the most probative competent medical evidence reflects 
that the veteran's neuropsychiatric condition (schizophrenic 
disorder) is not related to service, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of- the-doubt rule does not apply, and the claim 
for service connection for schizophrenia must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303, Gilbert, supra.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).


The veteran contends that he has PTSD as a result of his 
active military service.  The threshold issue to be resolved 
is whether the veteran currently has PTSD. In that regard the 
Board notes that there is no current disability of PTSD shown 
by the medical evidence of record.  On VA examination in 
April 2002 it was noted that the veteran did not fulfill any 
diagnostic criteria for PTSD.  And although the veteran 
claims he has PTSD, he is a layman and has no competence to 
give an opinion on medical diagnosis.  Layno, supra.  
Entitlement to service connection for a disease or injury is 
limited to cases where there is a resulting disability, and 
in the absence of proof of a present disability, there can be 
no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, since 
there is no medical evidence of a current disability, there 
can be no valid claim of service connection for PTSD.  The 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit of the doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

Right Otitis Media, Bilateral Mastoiditis

The veteran contends that he should be entitled to a rating 
higher than 10 percent for his service-connected right otitis 
media, bilateral mastoiditis.  This disability is currently 
rated under Diagnostic Code 6200, which pertains to the 
rating of chronic suppurative otitis media, mastoiditis or 
cholesteatoma (or any combination) and provides only a 
maximum 10 percent rating during suppuration, or with aural 
polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  The note 
with this diagnostic codes provides that hearing impairment, 
and complications such as labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of skull are rated separately, 
if present.  

As noted below, the veteran's hearing loss is separately 
rated, and the question of whether he has tinnitus related to 
his service-connected right otitis media, bilateral 
mastoiditis, which should be separately rated, has been 
referred to the RO for appropriate action.  Other possible 
complications, such as labyrinthitis, facial nerve paralysis, 
or bone loss of skull are not demonstrated.  Thus, there is 
no basis upon which to award a higher schedular rating for 
the service-connected right otitis media, bilateral 
mastoiditis, itself.

Moreover, in this matter, the evidence does not show that the 
veteran's service-connected right otitis media, bilateral 
mastoiditis results in chronic suppuration or aural polyps.  
The most recent VA examination in April 2002 noted that there 
was no evidence of active infection or disease.  The VA 
examination report did not include any subjective complaints 
or objective findings of suppuration or aural polyps.  The 
last evidence of any active ear disease was shown in VA 
treatment records dated in the early 1990s.  Thus, it is 
questionable as to whether the veteran's service-connected 
disability warrants even the 10 percent rating currently 
assigned.  In that regard, however, the Board notes that by 
April 1961 rating decision, the RO granted service connection 
and a non-compensable rating for otitis media, right ear, 
non-suppurative, effective from November 1960.  By October 
1965 rating decision, the RO granted service connection for 
bilateral mastoiditis, as part of the service-connected 
otitis media, effective from November 1960.  The RO then 
granted a 10 percent rating for otitis media, chronic 
suppurative, right, and bilateral mastoiditis, effective from 
September 1965.  The current 10 percent rating for right 
otitis media, bilateral mastoiditis, under Diagnostic Code 
6200, has remained in effect from September 1965 to the 
present.  The veteran has held an 10 percent rating for this 
disability in excess of 20 years and the rating is protected.  
A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 C.F.R. § 3.951.  
Thus, the current 10 percent rating for right otitis media, 
bilateral mastoiditis may not be disturbed.  

In sum, the record is negative for evidence that would 
warrant a grant of a rating in excess of 10 percent for right 
otitis media, bilateral mastoiditis.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increased rating.  As the preponderance of 
the evidence is against the claim for a compensable rating, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

With regard to whether the veteran may be entitled to 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), the Board notes that it does not 
have the authority to assign an extraschedular rating in the 
first instance, and under the circumstances of the present 
case there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet.App. 337 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Such factors do not appear in this case, 
and it is not impractical to use the regular schedular rating 
standards in this case.

Bilateral Hearing Loss

The criteria for evaluating hearing impairment provide for 
the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests. 38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  A rating 
for hearing loss is determined by a mechanical application of 
the rating schedule to the numeric designations assigned 
based on audiometric test results.  Lendenmann v. Principi, 3 
Vet. App. 345(1992).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, in 38 C.F.R. § 4.86, 
but the veteran's test results to not meet the criteria for 
such a rating, and thus his hearing loss is to be rated by 
the usual method.

The latest VA audiology examination in March 2002 rendered 
results (average decibel thresholds for the four frequencies, 
and speech discrimination scores) that convert to level I 
hearing in both the right and the left ear, under Table VI of 
38 C.F.R. § 4.85.  Entering these hearing levels into Table 
VII of 38 C.F.R. § 4.85 indicates the veteran's bilateral 
hearing loss is 0 percent (noncompensable) under Diagnostic 
Code 6100.

In sum, test results show the veteran's bilateral hearing 
loss is noncompensable under the rating schedule criteria.

With regard to whether the veteran may be entitled to 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), the Board notes that it does not 
have the authority to assign an extraschedular rating in the 
first instance, and under the circumstances of the present 
case there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet.App. 337 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Such factors do not appear in this case, 
and it is not impractical to use the regular schedular rating 
standards in this case.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his bilateral hearing loss; 
however, as noted above, in Lendenmann, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.  Based on the application of the rating criteria to 
the audiometric evidence in this case, a disability rating 
higher than 0 percent for bilateral hearing loss may not be 
granted.  The weight of the credible evidence demonstrates 
the veteran's bilateral hearing loss is properly rated 
noncompensable.  As the preponderance of the evidence is 
against the claim for a compensable rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; that VA will seek to 
provide; and that the claimant is expected to provide.  In 
the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim as the RO sent him a notice letter in March 
2002, which contained the four notice requirements outlined 
by the Court in Quartuccio and Pelegrini.  Moreover, the 
Board notes that this letter was sent to the veteran before 
the adverse rating decision in June 2002, as required by 
Pelegrini.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that in February 2002 
the veteran indicated that he had not received treatment for 
the conditions at issue at private facilities, rather he 
indicated that all treatment had been received at the San 
Juan VAMC.  The record reflects that VA has obtained VA 
treatment records for the veteran, per his instructions, from 
the San Juan VAMC.  With regard to a VA examination, the 
Board notes that the veteran underwent VA examinations in 
March 2002 and April 2002.  Thus, the Board finds that VA has 
satisfied the duty to assist the veteran in this matter.


ORDER

Service connection for schizophrenia is denied.

Service connection for PTSD is denied.

A rating in excess of 10 percent for right otitis media, 
bilateral mastoiditis, is denied. 

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


